United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
V.F., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Tampa, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-1695
Issued: May 5, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 15, 2009 appellant filed a timely appeal from the April 29, 2009 merit decision
of the Office of Workers’ Compensation Programs granting schedule award compensation.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.
ISSUE
The issue is whether the Office properly calculated appellant’s pay rate for schedule
award compensation purposes.
FACTUAL HISTORY
The Office accepted that on September 30, 2006 appellant, then a 45-year-old rural
carrier associate, sustained a sprain and rotator cuff tendinitis/tendinosis of her left shoulder and
a strain of her left upper arm due to performing her work duties on that date. Appellant stopped
work on October 4, 2006 and in late October 2006 she returned to limited-duty work for the
employing establishment on a part-time basis. She received appropriate compensation from the

Office for various periods of disability. At the time of her September 30, 2006 work injury,
appellant was earning $407.98 per week.1
On February 4, 2008 appellant began working for the employing establishment as a
modified rural carrier associate.2 In a June 30, 2008 decision, the Office adjusted her
compensation based on its determination that her actual wages as a modified rural carrier
associate represented her wage-earning capacity.
In a March 20, 2008 report, Dr. Jose De La Torre, an attending Board-certified physical
medicine and rehabilitation physician, determined that appellant had a five percent permanent
impairment of her left arm based on limited range of motion of her left shoulder. In a June 18,
2008 report, the Office medical adviser found that appellant had a five percent permanent
impairment of her left arm. The date of maximum medical improvement was deemed to be
April 2, 2008.
In an April 29, 2009 decision, the Office granted appellant a schedule award for a five
percent permanent impairment of her left arm. The award ran for 15.6 weeks from August 20 to
December 7, 2008. Appellant received $4,984.20 in Office compensation for this period. The
effective date of the pay rate of the schedule award was October 4, 2006 and the compensation
rate for weekly pay was $306.32.3
LEGAL PRECEDENT
Under the Federal Employees’ Compensation Act,4 monetary compensation for disability
or impairment due to an employment injury is paid as a percentage of monthly rate.5 Section
8101(4) provides that “monthly pay” means the monthly pay at the time of injury or the monthly
pay at the time disability begins or the monthly pay at the time compensable disability recurs, if
the recurrence begins more than six months after the injured employee resumes regular full-time
employment with the United States, whichever is greater.6 Section 8105(a) of the Act provides:
“If the disability is total, the United States shall pay the employee during the disability monthly
monetary compensation equal to 66 2/3 percent of his monthly pay, which is known as his basic
compensation for total disability.”7 The compensation rate for schedule awards is the same as
1

Appellant was paid $17.51 per hour and worked 23.3 hours per week.

2

Appellant worked for about 38 hours per week.

3

Appellant’s compensation was paid at ¾ rate because she had at least one dependent and, given that her
compensation rate was $306.32 per rate, the Office had determined that her pay rate was $408.43 per week based on
the amount she earned at the time of her injury and the time she first sustained disability. See infra note 7.
4

5 U.S.C. §§ 8101-8193.

5

See id. at §§ 8105-8107.

6

Id. at § 8101(4).

7

Id. at § 8105(a). Section 8110(b) of the Act provides that total disability compensation will equal three fourths
of an employee’s monthly pay when the employee has one or more dependents. 5 U.S.C. § 8110(b).

2

compensation for wage loss.8 Office procedures provide that if the employee did not stop work
on the date of injury or immediately afterwards, defined as the next day, the record should
indicate the pay rate for the date of injury and the date disability began. The greater of the two
should be used in computing compensation, and if they are the same, the pay rate should be
effective on the date disability began.9
The Board has defined “regular” employment, as “established and not fictitious, odd-lot
or sheltered” and has contrasted it with a job “that was created especially for” the employee. The
duties of “regular” employment are covered by a specific job classification and such duties
would have been performed by another employee if the claimant did not perform them. The test
is not whether the tasks that appellant performed during his or her limited duty would have been
done by someone else, but instead whether he or she occupied a regular position that would have
been performed by another employee.10
ANALYSIS -- ISSUE 1
The Office accepted that on September 30, 2006 appellant sustained traumatic injuries to
her left shoulder. Appellant stopped work on October 4, 2006 and in late October 2006 she
returned to limited-duty work for the employing establishment on a part-time basis. In an
April 29, 2009 decision, the Office granted appellant a schedule award for a five percent
permanent impairment of her left arm. The award ran for 15.6 weeks from August 20 to
December 7, 2008. The effective date of the pay rate of the schedule award was October 4, 2006
and the compensation rate for weekly pay was $306.32.
The Board notes that appellant is not challenging the impairment rating of her schedule
award but is challenging the rate of pay used to calculate the award. On appeal appellant
contends that her schedule award should have been based on her pay rate when she reached
maximum medical improvement in April 2008 or when she actually received the award in
April 2009.
The rate of pay for schedule award purposes is the highest rate which satisfies the terms
of section 8104(4) of the Act, i.e., the date of injury, the date disability begins, or the date of
recurrent disability.11 Appellant’s date of injury was September 30, 2006 and the date disability
began was October 4, 2006. On both these dates, appellant earned $407.98 per week. In late
October 2006, she returned to limited-duty work for the employing establishment on a part-time
basis. Appellant did not return to regular employment after the September 30, 2006 work
injury.12 The Board finds that, as appellant only worked modified duty after the September 30,
8

See 20 C.F.R. § 10.404(b); K.H., 59 ECAB ___ (Docket No. 07-2265, issued April 28, 2008).

9

Federal (FECA) Procedure Manual, Part 2 -- Claims, Effective Date of Pay Rate, Section 2.900.5(a)(3)
(February 2007).
10

Jeffrey T. Hunter, 52 ECAB 503 (2001).

11

5 U.S.C. § 8101(4); see Patricia K. Cummings, 53 ECAB 623 (2002).

12

On February 4, 2008 appellant began working for the employing establishment as a modified rural carrier
associate but this constituted a limited-duty position rather than regular employment.

3

2006 work injury and did not return to regular employment, she would not be entitled to a
recurrent pay rate.13
Office procedures provide that, if the employee did not stop work on the date of injury
and the disability began at a later date, the record should show the pay rate for the date of injury
and the date when disability began and the greater of the two will be used in computing
compensation.14 In this case, the weekly pay rate on the date of injury, September 30, 2006, and
the weekly pay rate on the date disability began on October 4, 2006 was the same, $407.98.
Appellant received schedule award compensation that was based on a pay rate that equaled at
least this amount.15 She contends that her schedule award should have been based on her pay
rate when she reached maximum medical improvement in April 2008 or when she actually
received the award in April 2009, but she did not advance any precedent to support this
argument. In accordance with the Act and Office procedures, the Office properly granted
appellant appropriate schedule award compensation based on her impairment and applicable pay
rate.16
CONCLUSION
The Board finds that the Office properly calculated appellant’s pay rate for schedule
award compensation purposes.

13

5 U.S.C. § 8101(4); see Jeffrey T. Hunter, supra note 10.

14

Federal (FECA) Procedure Manual, supra note 9.

15

It appears that the Office actually used a slightly higher pay rate of $408.43 per week. Multiplying this pay rate
of $408.43 per week times the ¾ compensation rate for claimants with at least one dependent yields the $306.32
compensation rate identified on the April 29, 2009 schedule award. See supra note 7.
16

5 U.S.C. § 8101(4); id.

4

ORDER
IT IS HEREBY ORDERED THAT the April 29, 2009 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: May 5, 2010
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

